    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 1 of 12
                                                                             FILED
                                                                           U S '"DISTRICT COURT
                                                                       EASTERN DISTRICT ARKANSAS

                                                                             APR O8 2020
                   IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS JAME
                             CENTRAL DIVISION        B~·L..Jj.~U~~~~

CHESTER WRIGHT, Each Individually and                                            PLAINTIFF
on Behalf of All Others Similarly Situated This case assigned to District Judge JI\, II    tr
                                           rn1d to Maqistrri~,-'! ;, •d~:,,-. jflA{fis. .
vs.                           No. 4:20-cv-~- BSM

LANXESS CORPORATION                                                       DEFENDANT


                ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Chester Wright ("Plaintiff'), individually and on

behalf of all others similarly situated, by and through his attorneys Tess Bradford

and Josh Sanford of the Sanford Law Firm, PLLC, and for his Original

Complaint-Collective Action against Lanxess Corporation ("Defendant"), he

does hereby state and allege as follows:

                       I.      JURISDICTION AND VENUE

       1.     Plaintiff, individually and on behalf of all others similarly situated,

brings this action under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq.

("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-201, et

seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated
damages, prejudgment interest, and costs, including reasonable attorneys' fees

as a result of Defendant's failure to pay Plaintiff and the others proper overtime

compensation for all hours worked.




                                        Page 1 of 11
                       Chester Wright, et al. v. Lanxess Corporation
                         U.S.D.C. (E.D. Ark.) case No. 4:20-cv-_
                          Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 2 of 12



      2.      The United States District Court for the Eastern District of Arkansas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      3.      Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

Complaint. Therefore, this Court has supplemental jurisdiction over Plaintiffs

AMWA claims pursuant to 28 U.S.C. § 1367(a).

      4.      Defendant is a specialty chemicals company that conducts

business within the State of Arkansas

      5.      Venue lies properly within this Court under 28 U.S.C. § 1391 (b )(1)

and (c)(2), because the State of Arkansas has personal jurisdiction over

Defendant, and Defendant therefore "resides" in Arkansas.

       6.     Plaintiffs were employed by Defendant at one of its plants located

in the Central Division of the Eastern District of Arkansas.

       7.     The acts alleged in this Complaint had their principal effect within

the Central Division of the Eastern District of Arkansas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                 II.     THE PARTIES

       8.     Plaintiff is a citizen of the United States and a resident and

domiciliary of the State of Arkansas.

       9.     Defendant is a foreign, for-profit corporation, registered to do

business in Arkansas.




                                         Page 2 of 11
                        Chester Wright, et al. v. Lanxess Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 3 of 12



       10.     Defendant's registered agent for service in Arkansas is Corporation

Service Company, at 300 Spring Building, Suite 900, 300 South Spring Street,

Little Rock, Arkansas 72201.

       11.     Defendant maintains a website at http://lanxess.us/home/.

                             Ill.    FACTUAL ALLEGATIONS

       12.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       13.     During each of the three years preceding the filing of this

Complaint, Defendant employed at least two individuals who were engaged in

interstate commerce or in the production of goods for interstate commerce, or

had employees handling, selling, or otherwise working on goods or materials that

had been moved in or produced for commerce by any person.

       14.     Defendant's annual gross volume of sales made or business done

was not less than $500,000.00 (exclusive of excise taxes at the retail level that

are separately stated) during each of the three calendar years preceding the

filing of this complaint.

       15.     At all times material herein, Defendant was an "employer" of

Plaintiff and others within the meaning of the FLSA and the AMWA.

       16.     Defendant owns and operates plants throughout the world,

including the rubber fabrication plant located in Little Rock at which Plaintiff is

employed.

       17.     At all times material herein, Plaintiff and the others have been

entitled to the rights, protections and benefits provided under the FLSA.

                                             Page 3 of 11
                            Chester Wright, et al. v. Lanxess Corporation
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 4 of 12



        18.   At all times material herein, Defendant misclassified Plaintiffs as

exempt from the overtime requirements of the FLSA and paid them a salary.

        19.   Defendant employed Plaintiff as an hourly employee from February

of 2016 until the present.

        20.   At all relevant times herein, Defendant directly hired Plaintiff and

similarly situated employees to work at its facilities, paid them wages and

benefits, controlled their work schedules, duties, protocols, applications,

assignments and employment conditions, and kept at least some records

regarding their employment.

        21.   Plaintiff worked for Defendant as a fabrication cutter in Defendant's

rubber production plant.

        22.   Defendant classified Plaintiff and similarly situated employees as

nonexempt from the overtime provisions of the FLSA and paid them an hourly

wage.

        23.   Plaintiff and similarly situated employees regularly worked in

excess of forty (40) hours per week while working for Defendant.

        24.   In addition to their regular pay, Plaintiff and the others received

periodic bonuses based on criteria such as how many accidents occurred in their

plant that quarter and the plant's scrap rate for that quarter.

        25.   These bonuses were a form of compensation to Plaintiff and

similarly situated employees.

        26.   During weeks in which Plaintiff and similarly situated employees

worked over forty (40) hours, Defendant paid an improper overtime rate because

                                         Page 4 of 11
                        Chester Wright, et al. v. Lanxess Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 5 of 12



Defendant failed to include the value of the bonuses that Defendant provided to

Plaintiffs and similarly situated employees when calculating their overtime rate.

       27.     Section 778.208 of Title 29 of the CFR requires that all forms of

compensation, such as bonuses, "must be totaled in with other earnings to

determine the regular rate on which overtime pay must be based."

       28.    Therefore, Defendant violated the FLSA by not including all forms

of compensation, such as bonuses, in the regular rate when calculating Plaintiffs

and similarly situated employees' overtime pay.

       29.    Upon information and belief, Defendant's bonus policy was the

same at all of its locations.

       30.    At all relevant times herein, Defendant has deprived Plaintiff and

similarly situated employees of proper overtime compensation for all of the hours

worked over forty (40) per week.

       31.     Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

               IV.    REPRESENTATIVE ACTION ALLEGATIONS

       32.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

       33.     Plaintiffs bring their FLSA claim on behalf of all other non-exempt

employees who received a bonus and were employed by Defendant at any time

within the applicable statute of limitations period, and who are entitled to payment

of the following types of damages:




                                         Page 5 of 11
                        Chester Wright, et al. v. Lanxess Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 6 of 12



       A.     Payment of a lawful overtime premium for all hours worked for

Defendant in excess of forty (40) hours in a week;

       B.     Liquidated damages; and

       C.     Attorney's fees and costs

       47.    Plaintiffs propose the following collective under the FLSA:

               All hourly employees in the past three years who
              earned a bonus in connection with work performed
               any week in which they worked over forty hours.

       48.    In conformity with the requirements of FLSA Section 16(b), Plaintiff

has filed or will soon file a written Consent to Join this lawsuit.

       49.    The relevant time period dates back three years from the date on

which Plaintiff's Original Complaint-Collective Action was filed herein and

continues forward through the date of judgment pursuant to 29 U.S.C. § 255(a),

except as set forth herein below.

       50.    The proposed FLSA collective members are similarly situated in

that they share these traits:

       A.     They were classified by Defendant nonexempt from the overtime

requirements of the FLSA;

       B.     They received a bonus;

       C.     They worked over forty (40) hours in at least one week which

related to a bonus received; and

       D.     They were subject to Defendant's common policy of improperly

calculating overtime pay for hours worked over forty (40) per week.




                                         Page 6 of 11
                        Chester Wright, et al. v. Lanxess Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 7 of 12



       51.    Plaintiff is unable to state the exact number of the class but believe

that there are at least one hundred (100) other employees who received an

improperly calculated overtime rate due to bonuses.

       52.    Defendant can readily identify the members of the Section 16(b)

class which encompasses all employees who received a bonus and worked over

forty hours in any week within the past three years.

       53.    The names and physical and mailing addresses of the FLSA

collective action plaintiffs are available from Defendant, and a Court-approved

Notice should be provided to the FLSA collective action plaintiffs via first class

mail and email to their last known physical and electronic mailing addresses as

soon as possible, together with other documents and information descriptive of

Plaintiffs' FLSA claim.

                          V.       FIRST CLAIM FOR RELIEF
                   (Individual Claim for Violation of the FLSA)

       54.     Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

       55.     Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

       56.     29 U.S.C. § 207 requires employers to pay employees one and

one-half (1.5) times the employee's regular rate for all hours that the employee

works in excess of forty (40) per week.

       57.     Defendant classified Plaintiff as nonexempt from the overtime

requirements of the FLSA.


                                           Page 7 of 11
                          Chester Wright, et al. v. Lanxess Corporation
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 8 of 12



        58.    Defendant violated 29 U.S.C. § 207 by not paying Plaintiff a proper

overtime rate for all hours worked in excess of forty (40) per week.

        59.    Defendant violated Section 778.208 of Title 29 of the CFR by not

including all forms of compensation, including nondiscretionary bonuses, for

Plaintiff in his regular rate when calculating his overtime pay.

        60.    Defendant's conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.

        61.    By reason of the unlawful acts alleged in this Complaint, Defendant

is liable to Plaintiff for, and Plaintiff seeks, unpaid overtime wages, liquidated

damages, and costs, including reasonable attorney's fees as provided by the

FLSA.

        62.    Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Plaintiff as provided by the FLSA, Plaintiff is entitled to an

award of prejudgment interest at the applicable legal rate.

                      VI.    SECOND CLAIM FOR RELIEF
               (Collective Action Claim for Violation of the FLSA)

        63.    Plaintiff repeats and re-alleges all the preceding paragraphs of this

Complaint as if fully set forth in this section.

        64.    Plaintiff brings this collective action on behalf of himself and all

other employees who were               employed       by Defendant and   received   a

nondiscretionary bonus, to recover monetary damages owed by Defendant to

Plaintiff and members of the putative collective for overtime compensation for all

the hours they worked in excess of forty (40) each week.


                                          Page 8 of 11
                         Chester Wright, et al. v. Lanxess Corporation
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                            Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 9 of 12



       65.      29 U.S.C. § 207 requires employers to pay employees one and

one-half (1.5) times the employee's regular rate for all hours that the employee

works in excess of forty (40) per week.

       66.      Defendant violated Section 778.208 of Title 29 of the CFR by not

including all forms of compensation, such as nondiscretionary bonuses, given to

Plaintiff and those similarly situated in their regular rate when calculating their

overtime pay.

       67.      Upon information and belief, Plaintiff and all or almost all

employees who received bonuses regularly worked more than forty (40) hours in

a week.

       68.      Upon information and belief, Defendant failed to pay these workers

at the proper overtime rate.

       69.      Defendant's conduct and practice, as described above, has been

and is willful, intentional, unreasonable, arbitrary and in bad faith.

       70.      By reason of the unlawful acts alleged in this Complaint, Defendant

is liable to Plaintiff and all those similarly situated for, and Plaintiff and all those

similarly situated seek, unpaid overtime wages, liquidated damages, and costs,

including reasonable attorney's fees as provided by the FLSA.

       71.      Alternatively, should the Court find that Defendant acted in good

faith in failing to pay Plaintiff and all those similarly situated as provided for by the

FLSA, Plaintiff and all those similarly situated are entitled to an award of

prejudgment interest at the applicable legal rate.

                         VII.    THIRD CAUSE OF ACTION
                   (Individual Claim for Violation of the AMWA)
                                         Page 9 of 11
                        Chester Wright, et al. v. Lanxess Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
   Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 10 of 12



      72.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      73.     Plaintiff asserts these claims for damages and declaratory relief

pursuant to the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       74.   At all times relevant to this Complaint, Defendant was Plaintiff's

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

      75.    AMWA Sections 210 and 211 require employers to pay all

employees a minimum wage for all hours worked up to forty in one week and to

pay one and one-half times regular wages for all hours worked over forty hours in

a week, unless an employee meets the exemption requirements of 29 U.S.C. §

213 and accompanying Department of Labor regulations.

       76.    At all times relevant to this Complaint, Defendant failed to pay

Plaintiff a proper overtime premium as required under the AMWA.

       77.    Despite the entitlement of Plaintiff to overtime payments under the

AMWA, Defendant failed to pay Plaintiff an overtime rate of one and one-half

times his regular rate of pay for all hours worked over forty (40) in each week.

       78.    Defendant's failure to pay proper overtime wages was willful.

       79.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys' fees, for all violations that occurred within the 3 years prior

to the filing of this Complaint pursuant to Ark. Code Ann. § 11-4-218.




                                       Page 10 of11
                       Chester Wright, et al. v. Lanxess Corporation
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                          Original Complaint-Collective Action
    Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 11 of 12



                           VIII.   PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Chester Wright, individually

on behalf of all others similarly situated, respectfully prays as follows:

       A.     That Defendant be summoned to appear and answer this

Complaint;

       B.     A declaratory judgment that Defendant's practices alleged herein

violate the FLSA and the AMWA;

       C.     Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA and the AMWA;

       D.     Judgment for liquidated damages under the FLSA and the AMWA;

       E.     For a reasonable attorney's fee, costs, and interest; and

       F.     Such other relief as this Court may deem just and proper.

                                              Respectfully submitted,

                                              CHESTER WRIGHT, Individually
                                              and on Behalf of All Others
                                              Similarly Situated, PLAINTIFF

                                              SANFORD LAW FIRM, PLLC
                                              ONE FINANCIAL CENTER
                                              650 SOUTH SHACKLEFORD, SUITE 411
                                              LITTLE ROCK, ARKANSAS 72211
                                              TELEPHONE: (501) 221-0088
                                              FACSIMILE: (888) 787-2040

                                             ~~~,~
                                              Te~~~dford
                                              Ark. Bar No. 2017156
                                                                        .
                                                  ,rnc,e::l.rtfordl irm.com




                                        Page 11 of 11
                        Chester Wright, et al. v. Lanxess Corporation
                          U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                           Original Complaint-Collective Action
      Case 4:20-cv-00388-BSM Document 1 Filed 04/08/20 Page 12 of 12



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION


CHESTER WRIGHT, Each Individually and                                         PLAINTIFF
on Behalf of All Others Similarly Situated


vs.                                 No. 4:20-cv-


LANXESS CORPORATION                                                        DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly worker for Lanxess Corporation within the past three
(3) years. I understand this lawsuit is being brought under the Fair Labor Standards Act
for miscalculated overtime wages. I consent to becoming a party-plaintiff in this lawsuit,
to be represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this
action or adjudication by the Court.




                                                CHESTER WRIGHT
                                                April 8, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
